Citation Nr: 1024763	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a mood 
disorder, diagnosed as major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1976 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in October 2009 when 
the Board remanded for further development.  After completing the 
requested development to the extent possible, a March 2010 
supplemental statement of the case continued to deny the claim 
for increase, which was then returned to the Board for further 
appellate consideration.  The Board finds that there has been 
substantial compliance with its October 2009 remand.  Therefore 
the Board will proceed to adjudicate the appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran's mood disorder, diagnosed as major depressive 
disorder, was not manifested by social and occupational 
impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 30 percent for a 
mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Codes 9434, 9435 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2007.  While 
this letter was furnished after the issuance of the appealed 
December 2002 rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statement of the Case issued in 
June 2008 and March 2010.  This course of corrective action 
fulfills VA's notice requirements, as addressed in the Mayfield 
line of decisions.

The Board further notes that, in January 2007, the Veteran was 
also notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, he was afforded a VA examination in January 2010 
that was fully adequate for the purposes of determining the 
current disability level of the major depressive disorder.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Veteran's service-connected mood disorder, currently 
diagnosed as major depressive disorder, has been evaluated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, 9435 (2009).

Major depressive disorder is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a rating of 30 
percent is assignable for occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks (weekly or 
less often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A rating of 50 percent is assignable for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A rating of 70 percent is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  

A rating of 100 percent is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The evidence of record includes Global Assessment of Functioning 
(GAF) scores.
GAF scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32).

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  GAF 
scores ranging between from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes) (2009). 

Background

The December 2002 rating decision on appeal continued the 
Veteran's 30 percent disability evaluation for the service-
connected mood disorder.  

In September 2002, the Veteran was afforded a VA examination 
where he reported feelings of depression, hopelessness, and 
worthlessness.  He stated that he had not entertained any 
suicidal or homicidal thoughts, and had no history of suicide 
attempts.  The examiner stated that the Veteran denied any 
neurovegetative signs of depression.  The examiner further 
reported that the Veteran's mood was depressed and his affect 
restrictive.  However, the Veteran's thought process was goal 
oriented without any flight of ideas or loosening of 
associations.  He denied any hallucinations and no delusions were 
noted.  His cognition was intact and he had fair insight into his 
condition and fair judgment.  The examiner diagnosed the Veteran 
with a mood disorder due to chronic back pain with depressive 
features and assigned him a GAF score of 65.  

The Veteran was afforded an additional VA examination in January 
2010.  At the examination the Veteran reported feelings of 
sadness, characterized himself as withdrawn, and felt life was 
void.  He reported some difficulty with sleeping.  He also 
reported crying spells once every week or two.  Additionally, the 
Veteran stated that he had strained familial relationships with 
his two daughters; however, he was able to maintain effect social 
relationships with the few friends he had.  He used socialization 
with these friends to help cope with feelings of sadness.  He 
further stated that he experienced concentration problems, some 
irritability and anger.  The Veteran reported that he is able to 
maintain effective control and reported no episodes of violence 
or physical aggression.  

During the examination, the VA examiner noted that the Veteran 
was neatly groomed, friendly, cooperative, and attentive.  The 
Veteran's affect was noted to be full and his speech clear and 
coherent.  The examiner described the Veteran's thought process 
and content as unremarkable, and stated that the Veteran had no 
hallucinations or delusions.  The examiner reported that the 
Veteran does not experience obsessive or ritualistic behavior, 
panic attacks, or homicidal or suicidal thoughts.  The examiner 
diagnosed the Veteran with major depressive disorder, in partial 
remission and assigned him a GAF score of 57.  The examiner added 
that the Veteran did not show reduced reliability and 
productivity due to his mental disorder symptoms; the Veteran's 
mental disorder signs and symptoms did not result in deficiencies 
in judgment, thinking, family relations, work, mood, or school; 
and that there was not total occupational and social impairment 
due to mental disorder signs and symptoms.  However, the examiner 
reported that the Veteran presented with depressive symptoms that 
caused an occasional decrease in work efficiency, and 
intermittent periods of inability to perform occupational tasks 
due to mental disorder signs and symptoms but with generally 
satisfactory functioning.  

Analysis

After a review of the record, the Board finds that entitlement to 
an evaluation in excess of 30 percent for the service connected 
major depressive disorder, is not warranted.  

In reaching the above conclusion, the Board notes that the 
evidence of record does not show that the occupational and social 
impairment from the disability more nearly approximates the 
deficiencies in most areas contemplated by a 50 percent rating.  
While the Veteran did report some symptoms of depression, trouble 
sleeping, and trouble socializing with his family, there is no 
evidence of flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks, difficulty in understanding 
complex commands or impairment of memory, judgment or abstract 
thinking. In January 2010, the Veteran was taking anti-anxiety 
medication, but was not receiving individual psychotherapy. 
Further, as the January 2010 VA examiner pointed out, the 
Veteran's symptoms caused mild impairment in his functioning, and 
there was not reduced reliability and productivity due to the 
Veteran's major depressive disorder.  He was said not to be 
unemployable due to his psychiatric disorder. Additionally, the 
Veteran's GAF scores of 65 and 57 indicate that the Veteran 
experiences mild to moderate symptomatology that is contemplated 
by the 30 percent evaluation currently assigned.  

In conclusion, after considering the totality of the evidence of 
record, the Board finds that the criteria for an evaluation in 
excess of 30 percent have not been met.  The pertinent medical 
evidence collectively reflects that the Veteran's major 
depressive disorder was primarily characterized by depressed 
mood, sleep impairment, and minor difficulty in establishing 
effective familial relationships.  The Board finds that these 
symptoms more nearly approximate occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational tasks.  

Overall, the evidence does not support an evaluation in excess of 
30 percent for a mood disorder, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  Furthermore, as the 
criteria for the next higher, 50 percent, rating were not met it 
logically follows that the criteria for higher ratings of 70 and 
100 percent have not been met. 

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  

Here, as discussed above, the rating criteria for the service-
connected mood disorder reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluations are adequate, and no referral for 
extraschedular evaluations is required.  Id.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
service-connected major depressive disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


